 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10
     INTERLINK PRODUCTS                            No. 2:20-CV-02277-KJM-CKD
11   INTERNATIONAL, INC., a New Jersey
     corporation,                                  STIPULATION AND ORDER RE
12
                       Plaintiff,                  EXTENSION OF TIME TO FILE FIRST
13          v.                                     AMENDED COMPLAINT
     DREW BOHAN, in his official capacity as
14   Executive Director of the California
     Energy Commission; and
15
     MELISSA RAE KING, in her official
16   capacity as Assistant Executive Director of
     the California Energy Commission,
17
                       Defendants.
18

19   INTERLINK PRODUCTS                            No. 2:20-CV-02283-KJM-CKD
     INTERNATIONAL, INC., a New Jersey
20   corporation,
                       Plaintiff,
21           v.
     XAVIER BECERRA, in his official capa-
22
     city as Attorney General of California; and
23   DREW BOHAN, in his official capacity as
24   Executive Director of the California
     Energy Commission; and
25
     MELISSA RAE KING, in her official
26   capacity as Assistant Executive Director of
     the California Energy Commission,
27
                       Defendants.
28
 1          Plaintiff Interlink Products International, Inc. (“Interlink”), and Defendants Xavier
 2   Becerra,1 Drew Bohan, and Melissa Rae King (“Defendants”), stipulate as follows:
 3          WHEREAS, on April 15, 2021, the Court approved the parties’ stipulation providing for
 4   the consolidation of the above-captioned cases and the filing by Interlink of a first amended
 5   complaint by Monday, May 17, 2021;
 6          WHEREAS Interlink’s counsel indicates that he commenced trial in an unrelated case on
 7   May 3, 2021, which was expected to conclude by May 7, 2021 (i.e., within a week), but that the
 8   trial went one week longer than expected and did not conclude until the afternoon of Friday, May
 9   14, 2021;
10          WHEREAS, in light of the unexpected length of his trial, Interlink’s counsel seeks one
11   additional week to file Interlink’s first amended complaint;
12          NOW, THEREFORE, THE PARTIES REQUEST THAT THE COURT ORDER AS
13   FOLLOWS:
14          1.      Interlink shall have until May 24, 2021, to file a first amended complaint in this
15   consolidated action;
16          2.      Defendants shall have 30 days following the filing of a first amended complaint to
17   file a responsive pleading; and
18          3.      All other Court-ordered dates shall remain unchanged.
19

20   Dated: May 17, 2021                          /s/ Michael Tenenbaum
                                                  Michael Tenenbaum, Esq.
21                                                THE OFFICE OF MICHAEL TENENBAUM, ESQ.

22                                                Counsel for Plaintiff Interlink Products
                                                  International, Inc.
23

24                                                ROB BONTA
                                                  Attorney General of California
25                                                RUSSELL B. HILDRETH
                                                  Supervising Deputy Attorney General
26

27
     1
            Rob Bonta has succeeded Xavier Becerra as Attorney General and will be substituted for
28   him in Interlink’s first amended complaint. Fed. R. Civ. P. 25(d).
 1
     Dated: May 17, 2021                          /s/ Courtney Covington (as authorized on 5/17/21)
 2                                                COURTNEY COVINGTON
 3                                                Deputy Attorney General
                                                  Attorneys for Defendants
 4

 5

 6                                                ORDER

 7          Good cause appearing, it is so ordered. Plaintiff shall have until May 24, 2021, to file a

 8   first amended complaint; defendants shall have 30 days following the filing of a first amended

 9   complaint to file a responsive pleading; and all other court-ordered dates shall remain unchanged.

10          This order resolves ECF No. 48.

11   DATED: May 25, 2021.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
